Citation Nr: 0208883	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2001, at which time the issues of 
entitlement to service connection for tinnitus and whether 
new and material evidence had been presented to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, for the completion of additional development.  
Following the RO's attempts to complete the requested 
actions, rating action was undertaken by the RO in October 
2001 to deny service connection for tinnitus and a 
supplemental statement of the case (SSOC) was furnished to 
the veteran in February 2002, in which the denial of each of 
the claims presented and the reasons therefor were outlined.  
This case has since been returned to the Board for further 
review.


FINDINGS OF FACT

1.  No diagnosis of current disability involving tinnitus is 
shown.

2.  Medical data disclose a single complaint of occasional 
tinnitus in June 2000, but no medical professional has linked 
the veteran's complaint of tinnitus to his period of active 
duty or any event thereof.

3.  Service connection for bilateral hearing loss was 
initially denied by the RO in a rating decision entered in 
February 1994, written notice of which was provided to the 
veteran in March 1994; further evidence was received later in 
March 1994, following which the RO again denied the claim in 
a rating decision of September 1994 and it furnished notice 
of the denial to the veteran in the same month; no timely 
appeal of the RO's denials in February and September 1994 was 
initiated by the veteran.

4.  A claim to reopen for entitlement to service connection 
for hearing loss was received by the RO in August 1999.

5.  Following entry of the RO's most recent denial of service 
connection for bilateral hearing loss in September 1994, 
there was presented additional evidence that does not bear 
directly and substantially upon the specific matter under 
consideration, that is duplicative or cumulative of 
previously submitted materials, and which by itself or in 
combination with evidence previously assembled is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

2.  The decisions of the RO entered in February and September 
1994, denying entitlement of the veteran to service 
connection for bilateral hearing loss, are final; no new and 
material evidence has been presented with which to reopen the 
previously denied claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in May 2001 for certain development actions, including 
those related to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Notation is made that the United States Court of Appeals for 
Veterans Claims in Janssen v. Principi, 15 Vet. App. 370 
(2001), found that the VA's General Counsel had determined 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment, and, as such, it is for 
application in this matter.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Later in 
the same month, the veteran submitted to the RO additional 
evidence in support of his entitlement to service connection 
for hearing loss and tinnitus, including VA and non-VA 
treatment records, photocopied newspaper clippings, and 
statements from the veteran and his spouse.  Pursuant to 
specific remand instructions, the RO contacted the veteran by 
letter, dated in September 2001, in order to advise him of 
the VA's duty-to-assist obligation under the VCAA and to 
inform him of his right to submit evidence and argument.  
Additional evidence, primarily copies of VA medical treatment 
records, were then submitted by the veteran later in 
September 2001.  By a subsequent letter of November 2001, the 
RO requested that the veteran provide a list of medical care 
providers who evaluated or treated him for hearing loss or 
tinnitus from the time of his discharge from service, to 
which the veteran failed to respond.  Although an examination 
was requested by the Board in the event that certain 
conditions were met, it is evident that the RO determined 
that no new and material evidence in support of the claim to 
reopen for hearing loss was submitted and that evidence 
linking any tinnitus of the veteran to service or disability 
of service origin was likewise lacking.  Accordingly, no 
medical examination was required under the terms of the 
remand.

Based on the foregoing, it is determined by the undersigned 
that there was complete compliance on the part of the RO with 
respect to those items set forth in the indented paragraphs 
of the Board's remand of May 2001.  It is noteworthy as well 
that neither the veteran, nor his representative, offers any 
allegation of noncompliance with the Board's remand 
directives.  Inasmuch as no Stegall violation warranting a 
remand for further action by the RO is found, the merits of 
the issues presented must be addressed in conjunction with 
the veteran's allegations in support of the benefits sought.

In the context of the current appeal, the veteran contends 
that he was involved in combat in Korea as a gunner and 
suffered acoustic trauma as a result of his exposure to 
gunfire and explosives.  Such exposure is alleged to have 
resulted in the development of bilateral hearing loss and 
tinnitus.  The veteran avers that he should be afforded a VA 
medical examination in an effort to obtain supportive medical 
evidence of the relationship of his hearing loss and tinnitus 
to inservice noise exposure.

Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303(a).  In order 
for service connection for a particular disability to be 
granted, a claimant must establish that he or she has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

Available service department records indicate that the 
veteran served on active duty in Korea and sustained a bullet 
wound of the right arm while in combat.  His Department of 
Defense Form 214, Report of Separation from the Armed Forces 
of the United States, indicates as well that he received the 
Purple Heart and the Combat Infantryman Badge, among other 
decorations.  As the record shows that the veteran engaged in 
combat with the enemy, see VAOPGCPREC 12-99 (Oct. 18, 1999), 
the provisions of 38 U.S.C.A. § 1154 are for application in 
this matter.  

In Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), it 
was held that 38 U.S.C.A. § 1154(b) sets out a three-step 
test: first, it must be determined if a veteran has submitted 
satisfactory lay or other evidence of service incurrence of 
an injury; second, to decide if such evidence is 
satisfactory, it must be determined if the evidence proffered 
is consistent with the circumstances, conditions, or 
hardships of the service; and, third, if steps one and two 
are satisfied, the veteran gains a rebuttable factual 
presumption of "service-connection," which can only be upset 
by clear and convincing evidence to the contrary supplied by 
the Government.  However, 38 U.S.C.A. § 1154(b) does not 
constitute a substitute for evidence of current disablement 
or a causal nexus between a combat injury and a current 
disability.  

Service medical records of the veteran are unavailable, due 
to a fire at the National Personnel Records Center in 1973, 
as reported by that agency in November 1993.  The veteran has 
submitted photocopied immunization records compiled in 
service which do not contain any reference to his claimed 
tinnitus.  Subsequently obtained extracts from hospital 
admission cards created by the United States Office of the 
Surgeon General (SGO) likewise are negative for complaints, 
findings, or diagnoses pertaining to tinnitus.  

Evidence developed postservice includes examination and 
treatment records compiled by the veteran's former employer 
during the 1970s and 1980s, as well as those prepared by VA 
from 1993 to 2001.  No diagnosis of tinnitus is shown 
therein, and it was not until June 2000 that the veteran 
initially voiced a complaint of occasional tinnitus to a 
medical professional.  The veteran specifically denied 
experiencing noise in his ear when evaluated by his employer 
in March 1982, and he denied the presence of tinnitus when 
seen on an outpatient basis at a VA facility in December 
2000.  No medical professional has offered any finding or 
opinion specifically linking any tinnitus of the veteran to 
his period of military service or any event thereof, 
including acoustic trauma.  Moreover, the remaining evidence 
on file, inclusive of various newspaper clippings and a 
statement from the veteran's spouse, do not identify the 
existence of tinnitus or its nexus to the veteran's period of 
military service.

Based on his account of inservice noise exposure, it is 
conceded that this combat veteran suffered acoustic trauma 
while on active duty, but the record does not otherwise 
reflect the existence of current disability involving 
tinnitus, nor does it include competent medical evidence 
linking any claimed tinnitus of the veteran to military 
service.  It is pointed out that the veteran and his spouse 
are not shown to be in possession of the medical training or 
knowledge, such as would transform their opinions as to 
medical diagnosis or etiology into competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In light of the foregoing, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  As there is not an approximate 
balance of the positive and negative evidence presented as to 
such issue, denial of the benefit sought on appeal is 
required.  

With respect to the question of whether VA must offer the 
veteran a VA medical examination in connection with his claim 
for service connection for tinnitus, it is found that there 
is no evidence of current disability involving tinnitus, or 
persistent or recurrent symptoms of disability involving 
tinnitus.  As such, a medical examination is not found to be 
necessary in this instance.  See 38 U.S.C.A. § 5103A(d); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).


Newness and Materiality of the Evidence Presented to Reopen a 
Claim for Service Connection for Bilateral Hearing Loss

Initial consideration of the veteran's claim of entitlement 
to service connection for tinnitus was accorded by the RO in 
its rating decision of February 1994, when it was found that 
there was no showing of hearing loss in service or for many 
years following the veteran's discharge from service.  Notice 
of the denial was provided to the veteran in March 1994.  No 
appeal was taken from that adverse determination, thus 
rendering it final.  38 U.S.C.A. § 7105.  

Further evidence was submitted by the veteran in March 1994, 
following which the RO determined in a rating decision of 
September 1994 that new and material evidence had not been 
presented to reopen the previously denied claim.  Notice of 
such denial was provided to the veteran later in September 
1994, and in the absence of a timely appeal, that action, 
too, became final.  38 U.S.C.A. § 7105.  

Based on the veteran's submission in August 1999 of a claim 
to reopen for service connection for hearing loss, the 
question now before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal; specifically, 
the VCAA.  Among other things, this change in the law 
eliminated the concept of a well-grounded claim, thereby 
further changing the Elkins standard, such that the process 
has evolved to a two-step procedure consisting of the first 
and third component parts set forth in Elkins, supra.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Evidence on file at the time of entry of the RO's most recent 
decision in September 1994, denying the veteran's claim to 
reopen for service connection for bilateral hearing loss, 
consisted in pertinent part of limited service medical and 
SGO records, the report of a VA ear examination in January 
1994 identifying hearing loss meeting the criteria of 
38 C.F.R. § 3.385, and medical records compiled by the 
veteran's former employer in the 1970s and 1980s.

The evidence submitted since entry of the September 1994 
rating decision includes examination and treatment records 
compiled by VA and non-VA sources, various newspaper 
clippings referring to the veteran and to hearing loss in the 
general population, and statements from the veteran and his 
spouse.  The evidence submitted by the veteran to reopen his 
claim for service connection for PTSD must be presumed as 
true, solely for purposes of determining whether new and 
material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  That notwithstanding, such 
items of evidence do not contain competent medical evidence 
linking the veteran's hearing loss to his period of military 
service or any event thereof, including acoustic trauma, and 
it is reiterated that neither the veteran nor his spouse is 
shown to have the medical training or knowledge to offer 
competent medical evidence.  See Espiritu, supra.  That being 
the case, it cannot reasonably be concluded that such 
evidence bears directly and substantially upon the specific 
matter under consideration.  Although it is not duplicative 
of prior evidence, it is cumulative of previously submitted 
materials, and by itself is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim to reopen for service connection for hearing loss.  
Thus, it is found not to constitute new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim to reopen must be 
denied on that basis.


ORDER

Service connection for tinnitus is denied.

New and material evidence has not been presented to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

